Cooley, J.
Action was brought-in the Superior Court of Detroit against the plaintiffs in error as makers' and Peter Crawford as endorser of two promissory notes. Service was made on Crawford in Detroit, and no question is made of the validity and correctness of the judgment that was taken by default against him. A like judgment against the plaintiffs in error is contested for want of jurisdiction; service having been made upon them in the counties of Bay and Calhoun respectively.
Had the demand in suit been a joint demand, service upon Crawford would have authorized a joint judgment in form against all the defendants. Gunzberg v. Miller, ante p. 80. But the undertaking of the maker and that of the endorser of a note are separate undertakings; and though all the parties may under the statute (Comp. L., § 5776) be joined in one action, this does not make their several contracts one. It does not, therefore, authorize the court to enter up a joint judgment against all on a service made upon a part only.
In this case no service authorized by law has been made on any of the makers. A judgment against them was therefore unwarranted, and it must be reversed, with costs of this court.
The other Justices concurred.